Exhibit 2.4 US 4774734 CLOSING AGREEMENT This Closing Agreement (this “Agreement”), dated as of November 18, 2016, is made and entered into by and between Gastar Exploration Inc., a Delaware corporation (“Seller”), and Red Bluff Resources Operating, LLC, a Delaware limited liability company (“Buyer”).Seller and Buyer are collectively referred to herein as the “Parties” and each, individually, as a “Party.” WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement dated as of October 19, 2016, as amended by the First Amendment of Purchase and Sale Agreement dated November 18, 2016 and the Second Amendment of Purchase and Sale Agreement dated November 18, 2016 (as amended, restated or supplemented from time to time, the “PSA”); and WHEREAS, the Parties desire to memorialize their agreement regarding certain matters pursuant to the PSA as more specifically set forth in this Agreement.
